—In an action to recover damages for breach of contract, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Emerson, J.), dated February 16, 1999, which denied his motion, denominated as one to renew but which was, in effect, for reargument of an order of the same court (Henry, J.), dated September 25, 1997, which granted summary judgment to the defendant.
Ordered that the appeal is dismissed, with costs, as no appeal lies from an order denying reargument.
Although the plaintiff denominated his motion as one to renew, it was, in effect, for reargument of an order of the Supreme Court, Suffolk County, dated September 25, 1997. An order denying reargument is not appealable (see, King v Rockaway One Co., 202 AD2d 395; Chiarella v Quitoni, 178 AD2d 502). Bracken, J. P., Ritter, Santucci and S. Miller, JJ., concur.